Case 3:16-cv-00544-MJR-MAB Document 189 Filed 01/18/19 Page 1 of 4 Page ID #5275



                           U.S. DISTRICT COURT FOR THE
                SOUTHERN DISTRICT OF ILLINOIS, EAST ST. LOUIS DIVISION

  GERRY ARMBRUSTER #S02006,
                Plaintiff,

  v.                                                   No. 3:16-cv-00544-MJR-MAB

  WEXFORD HEALTH CARE, INC.;                           Judge Michael J. Reagan
  BHARAT SHAH; RON VITALE; LORETTA                     Magistrate Judge Mark A. Beatty
  WILFORD,

                        Defendants.

                   DEFENDANTS’ SUPPLEMENTAL MOTION IN LIMINE

         COME NOW Defendants BHARAT SHAH, M.D., WEXFORD HEALTH SOURCES,

  INC., and LORETTA WILFORD, by and through their attorneys, CASSIDAY SCHADE LLP,

  and for their Supplemental Motions in Limine, move to exclude the following evidence:

         17.     Any argument, testimony, implication, or any reference that Plaintiff is disabled

  and/or cannot work as this issue has already been decided by an Illinois court and Plaintiff is

  precluded as a matter of law from arguing differently. Plaintiff produced records indicating that

  after an administrative hearing where evidence was presented and testimony was heard, on

  December 19, 2018, Judge Joseph Heimann found that Plaintiff is not disabled. (Exhibit A).

  “When an administrative agency is acting in a judicial capacity and resolves disputed issues of

  fact properly before it which the parties have had an adequate opportunity to litigate, the courts

  have not hesitated to apply res judicata to enforce repose.” Bowen v. United States, 570 F.2d

  1311, 1321 (7th Cir. 1978); citing United States v. Utah Construction & Mining Co., 384 U.S.

  394, 422 (1966). If a federal plaintiff raises a legal conclusion already decided by a state court,

  state law determines whether the issue is precluded. Burke v. Johnston, 452 F.3d 665, 669 (7th

  Cir. 2006); citing Exxon Mobil Corp., 544 U.S. at 293. In Illinois, for an issue to be precluded

  the prior decision must have been on the merits, the party must have had a full and fair
Case 3:16-cv-00544-MJR-MAB Document 189 Filed 01/18/19 Page 2 of 4 Page ID #5276



  opportunity to litigate, and it must be just to preclude the re-litigation of the issue. Jones v. Alton,

  757 F.2d 878, 885 (7th Cir. 1985). Here, Plaintiff took it upon himself to seek a judicial

  determination if he is legally disabled. Plaintiff was represented by counsel, submitted to

  examination by an orthopedic surgeon, presented evidence (including the very medical records at

  issue here) and testimony, and testified himself. After receiving the evidence, Judge Heimann

  prepared a lengthy and discerning Order finding that under Illinois law Plaintiff is not disabled.

  Of note, Judge Heimann’s order raises nearly identical issues and conclusions as argued in

  Defendants’ Motion for Summary Judgment regarding Plaintiff’s current condition. To allow

  Plaintiff to argue to a jury that he is disabled and cannot work a mere 3 months after an Illinois

  Judge found that he is not disabled would be unjust. Although Plaintiff may testify regarding his

  alleged symptoms, he is precluded from arguing that he is legally disabled or cannot work as that

  issue has already been decided. Therefore, the Court should bar such evidence, testimony, and

  argument.



         GRANTED: ________________                       DENIED: ________________




                                                     2
Case 3:16-cv-00544-MJR-MAB Document 189 Filed 01/18/19 Page 3 of 4 Page ID #5277



                                     Respectfully submitted,

                                     CASSIDAY SCHADE LLP

                                     By: /s/ Jaclyn Kinkade
                                         Attorneys for Defendants BHARAT SHAH,
                                         M.D., WEXFORD HEALTH SOURCES,
                                         INC., and LORETTA WILFORD

  Jaclyn Kinkade
  MO Bar 63935
  CASSIDAY SCHADE LLP
  100 North Broadway, Suite 1580
  St. Louis, MO 63102
  (314) 241-1377
  (314) 241-1320 (Fax)
  jkinkade@cassiday.com




                                        3
Case 3:16-cv-00544-MJR-MAB Document 189 Filed 01/18/19 Page 4 of 4 Page ID #5278



                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 18, 2019, I electronically filed the foregoing with the

  Clerk of the Southern District of Illinois using the CM/ECF system. The electronic case filing

  system sent a “Notice of E-Filing” to the following:

  Arthur Loevy, Esq.
  Sarah Copeland Grady, Esq.
  Jon I. Loevy, Esq.
  Katherine A. Roche, Esq.
  Michael Knovitz, Esq.
  Adair Crosley, Esq.
  Loevy & Loevy
  311 North Aberdeen Street
  Third Floor
  Chicago, IL 60607
  jon@loevy.com
  Katie@loevy.com
  mike@loevy.com
  loevylaw@loevy.com
  sarah@loevy.com
  adair@loevy.com

  Rachel D. Schwarzlose
  Assistant Attorney General
  500 South Second Street
  Springfield, IL 62701
  rschwarzlose@atg.state.il.us



                                                                              /s/ Jaclyn Kinkade




                                                  4
